DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant’s amendment of 06/30/2020 have overcome the non-statutory double-patenting rejection of 01/30/2020 over US Patent 9,587,615. No terminal disclaimer or fee is required.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Malagiere on 03/30/2021.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) An internal combustion engine starter attachment for a drill/driver gun comprising: 
a socket driver attachment in the form of a cube with four outside faces of the cube forming a square drive with an internal cylindrical hole; 
the square drive of the socket driver attachment adapted to fit into a standard socket driver hole to engage a socket placed on a nut located on a crank shaft of an internal combustion engine; and
a one direction clutch having an inner diameter and an outer diameter where the inner diameter removably accepts a drive shaft and the outer diameter is fixed into the internal cylindrical hole of the socket driver attachment; wherein
is inserted into a chuck of the drill/driver gun.  
2. (Currently Amended) The internal combustion engine starter attachment of Claim 1, wherein the exposed end of the drive shaft has a hex configuration.  
3. (Currently Amended) The internal combustion engine starter attachment of Claim 1, wherein the square drive of the socket driver attachment is configured to any of the standard sizes of square driver socket ends ranging from and including one-quarter of an inch to and including three and one-half inches.  
4. (Canceled) The internal combustion engine starter attachment of Claim 1, wherein the square drive end of the socket driver attachment is a #4 spline drive.  
5. (Canceled) The internal combustion engine starter attachment of Claim 1 wherein the square drive end of the socket driver attachment is a #5 spline drive.  
6. (Currently Amended) The internal combustion engine starter attachment of Claim [[4]]2, wherein the square drive [[end]] of the socket driver attachment is configured to any of the standard sizes of square driver socket ends ranging from and including one-quarter of an inch to and including three and one-half inches.  
7. (Canceled) The internal combustion engine starter attachment of Claim 42, wherein the square drive end of the socket driver attachment is a #4 spline drive.  
8. (Canceled) The internal combustion engine starter attachment of Claim 42, wherein the square drive end of the socket driver attachment is a #5 spline drive.

Allowable Subject Matter
Claims 1-3 and 6 are allowed.
The following is an Examiner’s statement of reasons for allowance:
HUBERT (US 2,843,101) is considered to be the closest prior art of record.

a socket driver attachment with a square drive (12a) with an internal cylindrical hole (receiving 13); 
the square drive of the socket driver attachment adapted to fit into a standard socket driver hole (implied i.a. col. 2 lines 23-24) to engage a socket placed on a nut located on a crank shaft of an internal combustion engine (col. 1 lines 43-46); 
a one direction clutch (13) having an inner diameter and an outer diameter where the inner diameter accepts a drive shaft (15; col. 2 lines 31-33) and the outer diameter is fixed into the internal cylindrical hole of the socket driver attachment (Fig. 6);
an exposed end (16) of the drive shaft being inserted into a chuck of the drill/driver gun (col. 2 lines 33-34).
The prior art fails to teach or render obvious the claim limitation “a socket driver attachment in the form of a cube with four outside faces of the cube forming a square drive with an internal cylindrical hole…the outer diameter [of the one direction clutch] is fixed into the internal cylindrical hole of the socket driver attachment” in the manner defined in the instant amended claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747